—In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Incorporated Village of Babylon, dated June 20, 1994, which, after a hearing, granted a special use permit to the Fred Shore Beach Club, Inc., the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Seidell, J.), dated January 9, 1995, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
We agree with the Supreme Court that the zoning board’s determination to grant the special use permit, which was made after a public hearing, was based upon substantial evidence in the record and was not arbitrary or capricious (Matter of Sasso v Osgood, 86 NY2d 374, 384; Matter of Fuhst v Foley, 45 NY2d 441, 444; Conley v Town of Brookhaven Zoning Bd. of Appeals, 40 NY2d 309, 314).
We find that the petitioner’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Florio and McGinity, JJ., concur.